DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed Feb. 1, 2022 has been entered. Claims 1-2 and 4-16 remain pending in the application.  Claim 3 is canceled. 


Response to Arguments
Applicant's arguments filed Feb. 1, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 1 lines 1-8 from bottom), Examiner withdraws the Claim Objections for “from only the LiDAR system” in claim 6.

Regarding Applicant’s argument (REMARKS page 3 lines 4-5) for claim 1 is moot based on the new ground rejections. 


Claim Objections
1 objected to because of the following informalities: “view like objects” in line 8. It appears that “like” should not be there.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izadian (U.S. patent No. 2018/0149742, hereafter Izadian).
Regarding claim 8, Izadian discloses that a detection system for detecting objects in an environment around a vehicle, the detection system comprising: 
a radar system having a transmission antenna configured to transmit a radar signal and a detection antenna configured to receive a radar return signal ([0016] lines 6-8; [0034] line 5); and 
a LiDAR system having at least one light transmitter configured to transmit light and at least one light sensor configured to receive return light ([0035] lines 1-3), 
wherein the radar system and the LiDAR system are positioned on the vehicle to have a shared frame of reference around the vehicle ([0017] lines 13-14).

Regarding claim 9, which depends on claim 8, Izadian discloses that the detection system further comprising a housing containing the radar system and the LiDAR system, the housing sealed to protect the radar system and the LiDAR system from the environment (Fig.3 item 302; [0059] lines 4-9; [0060] lines 6-8; [0061] lines 1-3).

Regarding claim 11, which depends on claim 8, Izadian discloses that in the detection system, the radar system and the LiDAR system are fixedly coupled to the vehicle at a shared position with respect to an azimuth plane ([0055] lines 3-4; [0056] lines 2-3; Fig.2 item 202).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Izadian, and further in view of Lee et al. (Lee, Hojoon, Heungseok Chae, and Kyongsu Yi. "A geometric model based 2D LiDAR/radar sensor fusion for tracking surrounding vehicles." IFAC-PapersOnLine 52, no. 8 (2019): 130-135, 10th IFAC Symposium on Inyelligent Autonomous Vehicles IAV 2019: Gd)ansk, Poland, 3-5 July 2019, hereafter Lee).
1, Izadian discloses that a detection system for detecting objects in an environment around a vehicle, the detection system comprising: 
a radar system configured to detect the objects (Fig.1 unit 126; [0034] lines 1-2); and 
a LiDAR system configured to detect the objects (Fig.1 unit 128; [0052] lines 3-5), 
wherein the radar system and the LiDAR system are positioned to have a shared frame of reference around the vehicle ([0017] lines 13-14, same rotate) such that as the detection system rotates around a vertical axis ([0003] line 6, rotate around an axis; [0072] line 3, rotate 408; Fig.4 vertical axis), 
However, Izadian does not explicitly disclose the radar system and the LiDAR system are positioned vertically aligned. In the same field of endeavor, Lee discloses that 
the radar system and the LiDAR system are positioned vertically aligned (Fig.1, radar/lidar in the front of the car, vertically aligned) 
the radar system and the LiDAR system view objects at the same time, and objects detected by the radar system and the LiDAR system have a shared reference angle in azimuth and range across the radar system and the LiDAR system (Fig.2, beam overlap).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Izadian with the teachings of Lee to install radar system and LiDAR system vertically aligned. Doing so would provide an overlap beams from radar system and LiDAR system for data fusion with minimum co-registration effort because of shared vertical axis, as recognized by Zhu (Fig.2).

Regarding claim 2, which depends on claim 1, Izadian discloses that the detection system further comprising: 
an actuator configured to rotate the radar system and the LiDAR system about the vertical axis, the vertical axis being a shared axis of the radar system and the LiDAR system, such that the radar 

Regarding claim 4, which depends on claim 1, Izadian discloses that the detection system further comprising a housing coupled to the vehicle, the housing containing the radar system and the LiDAR system (Fig. 3 item 302; [0059] lines 4-9; [0060] lines 1-2).

Regarding claim 5, which depends on claim 1, Izadian discloses that in the detection system, the radar system and the LiDAR system are fixedly coupled to the vehicle at a shared position with respect to an azimuth plane ([0055] lines 3-4; [0056] lines 2-3; Fig.2 item 202).



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Izadian as applied to claims 1 and 8 above, respectively, and further in view of Zhu (U.S. patent No: 9,097,800, hereafter Zhu).
Regarding claim 6, which depends on claim 1, Izadian and Lee do not explicitly disclose the method of using the measured data from the radar system and the LiDAR system.  In the same field of endeavor, Zhu discloses that 
the radar system is configured to detect a first set of range data (col.18 lines 43-46; col.13 lines 53-54); 
the LiDAR system is configured to detect a second set of range data and angular data (col.18 lines 36-42; col.13 lines 53-54); and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Izadian and Lee with the teachings of Zhu to confirm solid objects in LiDAR observations using radar observations. Doing so would make a safe navigation for a vehicle to guide the moving vehicle going through a region without solid objects that cause collision hazards. In addition, confirming solid objects with radar measurements also minimizes or eliminates maneuvers around non-solid reflective features that are shown in LiDAR observations, as recognized by Zhu (col.4 lines 50-55).


Regarding claim 12, which depends on claim 8, Izadian does not explicitly disclose the method of using the measured data from the radar system and the LiDAR system.  In the same field of endeavor, Zhu discloses that 
the radar system is configured to detect a first set of range data (col.18 lines 43-46; col.13 lines 53-54;); 
the LiDAR system is configured to detect a second set of range data and angular data (col.18 lines 36-42; col.13 lines 53-54); and 
13the detection system is configured to compare the first set of range data and the second set of range data to identify a shared target and determine an angular position of the shared target based on the angular data from the LiDAR system (col.18 lines 36-46; col.5 lines 6-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Izadian with the teachings of Zhu to confirm solid objects .



Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Izadian as applied to claims 1 and 8, respectively, and over Zhu as applied to claims 6 and 12, respectively, above, and further in view of Campbell (U.S. patent No: 2018/0113209, hereafter Campbell).
Regarding claim 7, which depends on claims 1 and 6, Izadian, Lee, and Zhu do not explicitly disclose radar antenna feature.  In the same field of endeavor, Campbell discloses that in the detection system,
the radar system is configured to detect range data with a detection antenna having a single channel ([0069] lines 1-3; [0070] lines 7-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Izadian, Lee, and Zhu with the teachings of Campbell to use a single channel in radar system. Doing so would focus the radiated energy into a tight beam in order to enable the radar system to measure an environment with high accuracy, as recognized by Campbell ([0024]).


13, which depends on claims 8 and 12, Izadian and Zhu do not explicitly disclose radar antenna feature. In the same field of endeavor, Campbell discloses that in the detection system,
the radar system is configured to detect range data with a detection antenna having a single channel ([0069] lines 1-3; [0070] lines 7-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Izadian (or Zhu) with the teachings of Campbell to use a single channel in radar system. Doing so would focus the radiated energy into a tight beam in order to enable the radar system to measure an environment with high accuracy, as recognized by Campbell ([0024]).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Izadian as applied to claims 8-9 above, and further in view of Campbell.
Regarding claim 10, which depends on claims 8-9, Izadian disclose that the housing is coupled to the vehicle via attachment of the housing to a support member, the support member attached to the vehicle and extending along a vertical axis ([0060] lines 1-2, 6-21; [0061]; Fig.2 item 202).
However, Izadian does not explicitly disclose the geometry of the actuator installed.  In the same field of endeavor, Campbell discloses that
an actuator configured to rotate the support member about the vertical axis to allow the radar system and the LiDAR system to scan in the azimuth direction ([0103] lines 5-10; [0064] lines 3-5; [0104] line 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Izadian with the teachings of Campbell to install the actuator to allow the support member rotating about a vertical axis (e.g. atop the roof of a vehicle). 

Regarding claim 14, which depends on claim 8, Izadian does not explicitly disclose the connection between a processor and the radar system and the LiDAR system. In the same field of endeavor, Campbell discloses that the detection system further comprising 
a processing module connected to the LiDAR system and the radar system to receive measured data from the LiDAR system and the radar system (Fig.3 items 360 and 370; [0095] lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Izadian with the teachings of Campbell to connect the processor with the radar system and the LiDAR system. Doing so would use the measurements from radar sensors and LiDAR sensors to determine information about the environment in which the vehicle operate, so that an autonomous vehicle can be controlled properly to avoid obstacles, as recognized by Campbell ([0005] lines 19-21).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izadian as applied to claims 8 and Campbell as applied to claim 14 above, and further in view of Zhu.
Regarding claim 15, which depends on claims 8 and 14, Izadian and Campbell do not explicitly disclose the detail of combining the measured data from the radar system and the LiDAR system.  In the same field of endeavor, Zhu discloses that the signal processor is configured to: 
estimate a range for each object based on the measured data (col.13 lines 53-54; col.18 lines 36-46); 

characterize each object based predominately on the measured data from the more reliable system for said object (col.20, lines 38-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Izadian and Campbell with the teachings of Zhu to confirm solid objects in LiDAR observations using radar observations. Doing so would make a safe navigation of a vehicle guides the moving vehicle to go through a region without solid objects, which cause collision hazards. In addition, confirming solid objects with radar measurements also minimizes or eliminates maneuvers around non-solid reflective features that are shown in LiDAR observations, as recognized by Zhu (col.4 lines 50-55).

Regarding claim 16, which depends on claims 8 and 14, Izadian and Campbell do not explicitly disclose the detail of combining the measured data from the radar system and the LiDAR system according to environmental condition.  In the same field of endeavor, Zhu discloses that the signal processor is configured to: 
receive data related to environmental conditions (col.24 lines 22-23); 
compare an estimate of reliability of the LiDAR system and an estimate of reliability of the radar system, based on the environmental conditions, to determine a more reliable system (col.24 lines 23-33, lines 53-55); and  
14characterize each object based predominately on the measured data from the more reliable system (col.24 lines 66-67; col.25 lines 1-5).
.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648